937 So. 2d 846 (2006)
State ex rel. George Stanley ROLAND, III
v.
STATE of Louisiana.
No. 2006-KH-0244.
Supreme Court of Louisiana.
September 15, 2006.
PER CURIAM.
Writ granted in part; otherwise denied. Because R.S. 14:62.3(B) allows for parole eligibility, and R.S. 15:529.1(G) prohibits only "probation or suspension of sentence," the district court is directed to amend relator's sentence to delete the prohibition on parole. Cf., e.g., State ex rel. Turner v. State, 00-2034 (La.4/12/01), 788 So. 2d 1199. The district court is directed to make an entry in the minutes reflecting this change and the clerk of court is directed to transmit the original of the minute entry to officer in charge of the institution to which the defendant has been sentenced. La. C.Cr.P. art. 892(B)(2). In all other respects, the application is denied.